IN THE SUPREME COURT OF THE STATE OF DELAWARE

l\/IICHAEL EVANS, §
§ No. 247, 2017
Defendant Below- §
Appellant, §
§ Court Below: Superior Court
V. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID 9610000374 (N)
§
Plaintiff BeloW- §
Appellee. §

Submitted: August 25, 2017
Decided: October 17, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
M

This 17th day of October 2017, upon consideration of the parties’ briefs and
the record on appeal, it appears to the Court that:

(l) The appellant, Michael Evans, filed this appeal from the Superior
Court’s denial of his motion for correction or modification of his sentence. Upon
review, We find no abuse of the Superior Court’s discretion. Thus, We affirm the
judgment on appeal.

(2) Evans Was indicted in March 1998 on charges of Robbery in the First
Degree, Possession of a Firearm During the Commission of a Felony, and
Carjacking. Delaware authorities extradited Evans from New Jersey to stand trial

in Delaware in April 1998. A Superior Court jury convicted Evans of` the robbery

and weapon offenses. On Novernber 6, 1998, the Superior Court sentenced Evans
to a total period of nine years at Level V incarceration, to be suspended after
serving seven years in prison for decreasing levels of supervision Delaware
lodged a detainer under the Interstate Agreement on Detainers (IAD) and returned
Evans to New Jersey to finish serving his sentence there. Evans was released from
custody in New Jersey in May 2005. He remained at liberty until May 9, 2016,
when he was incarcerated in Delaware to serve his 1998 sentence.

(3) In April 2017, Evans filed a motion seeking correction or
modification of his sentence, asking that the starting date of the sentence be
corrected from May 9, 2016 to May 31, 2005, the date when he was paroled by
New Jersey authorities. Evans argued that, as an equitable matter, he should
receive credit toward his Delaware sentence for all of the time that he erroneously
spent at liberty.

(4) We have not adopted the doctrine allowing credit for time spent
erroneously at liberty but, in Jackson v. Statel, we noted that the application of the
doctrine in those jurisdictions that have accepted it and the resulting award of
credit time are contingent upon a showing of negligence by the incarcerating

authority in carrying out the inmate’s sentence. In this case, the Superior Court

 

1 2016 WL 4547896, *1 (Dei. Aug. 31, 2016).

rejected Evans’ request for credit time because there was insufficient evidence that
the State of Delaware had been negligent in carrying out Evans’ sentence. 2

(5) Evans’ only evidence in support of his allegation of Delaware’s
negligence is a notation in a New Jersey Department of Corrections’ file,
indicating that New Jersey officials had been advised not to release Evans from
custody until Delaware was notified. Contrary to Evans’ argument, this notation is
not evidence that New Jersey officials, in fact, notified Delaware before Evans was
released and that Delaware authorities were negligent in failing to act to detain
him. Given the record, we find no abuse of the Superior Court’s discretion in
denying Evans’ motion in this case.

NOW, THEREFORE, IT IS ORDERED that the judgment of` the Superior
Court is AFFIRMED.

BY THE COURT:

/s/ Garv F. T raynor
Justice

 

2 The Superior Court indicated that it would reconsider Evans’ motion for credit time if he could
produce any further evidence of specific negligence by the State of Delaware.